Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim language of Claims 8 and 16 regarding “a castle nut threadably engaged with the cylinder” must be shown Figs. 3-4 with the other claimed features or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
Examiner note: MPEP 2111.02 discusses the effect of the preamble and states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").

Accordingly, the preambles of the claims are being treated as intended use instead of structural limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer et al. (US 2014/0102291, on applicant’s IDS).
 	Regarding Claim 1,
 	An actuator for a flight control member, the actuator comprising: 
 	a cylinder (11, Figs. 1-3); 
 	one or more locking recesses (with 24) formed on an interior wall of the cylinder; 
 	a piston assembly (with 15, 19, 16) disposed within the cylinder, and configured to move between a retracted position (ex. Fig. 1, ex. [022]) and an extended position (ex. Fig. 3, ex. [023]) responsive to fluid pressure within the cylinder; and 
 	a locking mechanism (with 31, 33)connected to the piston assembly, the locking mechanism comprising: 
 	one or more locks (31), each lock configured to move radially between a locked position in which the lock engages a corresponding locking recess, and an unlocked position in which the lock disengages the corresponding locking recess, responsive to the fluid pressure within the cylinder; and 
 	a biasing member (33) for each lock, the biasing member being configured to radially bias the lock into the locked position when the fluid pressure within the cylinder is less than a predetermined fluid pressure.  
 	Regarding Claim 2,
 	The actuator of claim 1 further comprising: 
 	an extension port (not shown but inherent, discussed at [023] for example) through which fluid enters the cylinder to move the one or more locks radially to the unlocked position; and 
 	a retraction port (not shown but inherent, discussed at [024] for example) through which the fluid enters the cylinder to move the piston assembly to the retracted position.  
 	Regarding Claim 3,
 	The actuator of claim 2: 
 	wherein each of the one or more locks move radially to the unlocked position when the fluid pressure at the extension port is not less than the predetermined fluid pressure (ex. [023]); and 
 	wherein each of the one or more locks is biased radially to the locked position when the fluid pressure at the extension port is less than the predetermined fluid pressure (ex. [023]).  
 	Regarding Claim 4,
 	The actuator of claim 1 wherein the piston assembly comprises a piston head (with 15, 16) and a piston rod (19) connected to the piston head.  

 	Regarding Claim 5,
 	The actuator of claim 4 wherein the piston head is a monolithic member comprising: 
 	a piston body section (example annotation below); 
 	a piston cap section (example annotation below); 
 	a support section (example annotation below) positioned axially between the piston body section and the piston cap section; and 
 	one or more cavities (30) formed between the piston cap section and the piston body section.  

    PNG
    media_image1.png
    442
    785
    media_image1.png
    Greyscale

 	
 	Regarding Claim 6,
 	The actuator of claim 5 wherein the one or more locks move radially within the one or more cavities between the locked and unlocked positions (Figs. 1-3).  
 	Regarding Claim 7,
 	The actuator of claim 6 wherein each biasing member is disposed within a corresponding cavity between the support section and a corresponding lock of the one or more locks (Figs. 1-3).  
 	 Regarding Claim 12,
 	A method of operating an actuator for a flight control member, the method comprising: 
 	moving a piston assembly (with 15, 19, 16, Figs. 1-3) disposed within a cylinder (11) of the actuator between a retracted position (ex. Fig. 1, ex. [022]) and an extended position (ex. Fig. 3, ex. [023]) responsive to fluid pressure within the cylinder; 
 	moving one or more locks (31) connected to the piston assembly radially between a locked position in which each of the one or more locks engages a corresponding locking recess formed on an interior wall of the cylinder, and an unlocked position in which each of the one or more locks disengages the corresponding locking recess, responsive to the fluid pressure within the cylinder; and 
 	radially biasing (with 33) the lock into the locked position when the fluid pressure within the cylinder is less than a predetermined fluid pressure.  
 	Regarding Claim 13,
 	The method of claim 12 wherein radially moving the one or more locks between the locked position and the unlocked position comprises supplying the cylinder with hydraulic fluid via an extension port (not shown but inherent, discussed at [023] for example) such that when the fluid pressure at the extension port reaches the predetermined fluid pressure, the one or more locks move radially to the unlocked position.  
 	Regarding Claim 14,
 	The method of claim 12 wherein the one or more locks move radially within a cavity (30) formed on an interior of a piston head of the piston assembly between the locked position and the unlocked position.  
 	Regarding Claim 15,
 	The method of claim 14 wherein each of the one or more locks are radially biased (by 33) within the cavity towards the corresponding locking recess formed on the interior wall of the cylinder.  
 	Regarding Claim 18,
 	A vehicle comprising: 
 	one or more actuators (10), each actuator comprising: 
 	a cylinder (11, Figs. 1-3);
 	one or more locking recesses (with 24) formed on an interior wall of the cylinder; 
 	a piston assembly (with 15, 19, 16) disposed within the cylinder, and configured to move between a retracted position (ex. Fig. 1, ex. [022]) and an extended position (ex. Fig. 3, ex. [023]) responsive to fluid pressure within the cylinder; and 
 	a locking mechanism (with 31, 33) connected to the piston assembly, the locking mechanism comprising: 
 	one or more locks (31), each lock configured to move radially between a locked position in which the lock engages a corresponding locking recess, and an unlocked position in which the lock disengages the corresponding locking recess, responsive to the fluid pressure within the cylinder; and 
 	a biasing member (33) for each lock, the biasing member being configured to radially bias the lock into the locked position when the fluid pressure within the cylinder is less than a predetermined fluid pressure.  
 	Regarding Claim 19,
 	The vehicle of claim 18 wherein each actuator further comprises: 
 	an extension port (not shown but inherent, discussed at [023] for example) through which fluid enters the cylinder to move the one or more locks radially to the unlocked position; and 
 	a retraction port (not shown but inherent, discussed at [024] for example) through which the fluid enters the cylinder to move the piston assembly to the retracted position.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Dillard (US 3228307).
 	Regarding Claims 8-11, Maurer teaches the invention substantially as claimed except for
 	further comprising a castle nut threadably engaged with the cylinder proximate one end of the actuator, and comprising a central bore configured to receive the piston rod therethrough; 
 	wherein the castle nut is a monolithic member and further comprises a scraper assembly comprising a scraper configured to contact the piston rod as the piston rod moves within the central bore;  
 	wherein the castle nut further comprises one or more channels formed thereon, with each channel sized to receive a corresponding gasket;
 	wherein the castle nut further comprises: 
 	a first gasket seated in a first channel and configured to form a seal between an exterior wall of the castle nut and an interior wall of the cylinder; and 
 	a second gasket seated in a second channel and configured to form a seal between an interior wall of the castle nut and the piston rod.  
	Maurer does not illustrate the rod end of the cylinder.
	Dillard teaches
	for a cylinder (2, Figure)
	further comprising a castle nut (16, ex. Col. 2, lines 55-59) threadably engaged with the cylinder (2) proximate one end of the actuator, and comprising a central bore configured to receive the piston rod (10) therethrough; 
 	wherein the castle nut is a monolithic member (Figure) and further comprises a scraper assembly (undesignated, to left of 20 in Figure) comprising a scraper configured to contact the piston rod as the piston rod moves within the central bore;  
 	wherein the castle nut further comprises one or more channels (for 20, for 18) formed thereon, with each channel sized to receive a corresponding gasket;
 	wherein the castle nut further comprises: 
 	a first gasket (18) seated in a first channel and configured to form a seal between an exterior wall of the castle nut and an interior wall of the cylinder; and 
 	a second gasket (20) seated in a second channel and configured to form a seal between an interior wall of the castle nut and the piston rod.  
Since both references are directed to locking hydraulic cylinders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rod end of the cylinder of Maurer to use a castle nut with a scraper and seals as taught by Dillard in order to provide an appropriate means of sealing the end of the cylinder.
	Regarding Claims 16 and 17, Maurer teaches the invention substantially as claimed except for
 	further comprising threadably engaging the cylinder with a monolithic castle nut proximate one end of the actuator 	
 	further comprising the monolithic castle nut scraping a piston rod connected to the piston head as the piston rod moves through a central bore formed in the monolithic castle nut.  
 	Maurer does not illustrate the rod end of the cylinder.
 	Dillard teaches
 	further comprising threadably engaging the cylinder with a monolithic castle nut (16, ex. Col. 2, lines 55-59, Figure) proximate one end of the actuator;	
 	further comprising the monolithic castle nut scraping (with scraper assembly to left of 20 in Figure) a piston rod connected to the piston head as the piston rod moves through a central bore formed in the monolithic castle nut. 
	Dillard also teaches seals 18 and 20.
Since both references are directed to locking hydraulic cylinders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rod end of the cylinder of Maurer to use a castle nut with a scraper and seals as taught by Dillard in order to provide an appropriate means of sealing the end of the cylinder.
 	Regarding Claim 20, Maurer teaches the invention substantially as claimed except for
 	wherein the vehicle is an aircraft, and wherein at least one of the one or more actuators is disposed on a flight control member of the aircraft.
	Maurer discloses using the actuator in aerospace applications (ex. [003]) but does not explicitly recite “disposed on a flight control member of the aircraft”.
	Dillard teaches
	wherein the vehicle is an aircraft (ex. Col. 1, lines 8-13), and wherein at least one of the one or more actuators is disposed on a flight control member of the aircraft (ex. Col. 1, lines 12-25).
Since both references are directed to locking hydraulic cylinders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Maurer to be disposed on a flight control member of the aircraft as taught by Dillard in order to provide an appropriate environment for the actuators’ use, as already suggested at by Maurer’s disclosure of an aerospace environment application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hallesy and Marx each teach elements of the instant invention including a cylinder, one or more locking recesses formed on an interior wall of the cylinder, a piston assembly, and a locking mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745